
	
		I
		112th CONGRESS
		2d Session
		H. R. 3836
		IN THE HOUSE OF REPRESENTATIVES
		
			January 27, 2012
			Ms. Hahn introduced
			 the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To amend the Small Business Act to make permanent the
		  Small Loan Advantage program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 SBA Loan Paperwork Reduction Act of
			 2012.
		2.Small Loan
			 Advantage programSection 7(a)
			 of the Small Business Act (15 U.S.C. 636(a)) is amended by adding at the end
			 the following:
			
				(36)Small loan
				advantage
					(A)Permanent
				establishmentThe
				Administrator shall carry out a Small Loan Advantage program in accordance with
				this paragraph.
					(B)Administration
				of programExcept as
				otherwise provided under this paragraph, the Administrator shall carry out the
				Small Loan Advantage program in the same manner as the Small Loan Advantage
				loan initiative of the Administration—
						(i)under which
				lenders were eligible to begin submitting loans on February 15, 2011;
				and
						(ii)as in effect on
				January 24, 2012.
						(C)Nonapplicability
				of pilot program limitationsNo limitation under paragraph (25)(A)
				applies to the Small Loan Advantage program under this
				paragraph.
					.
		
